UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 7/31 Date of reporting period: 10/31/15 Item 1. Schedule of Investments. Franklin Gold and Precious Metals Fund Statement of Investments, October 31, 2015 (unaudited) Country Shares/Rights/Warrants Value Common Stocks and Other Equity Interests 99.7% Gold & Diversified Resources 5.3% a Imperial Metals Corp. Canada $ b Nevsun Resources Ltd., 144A Canada Sandfire Resources NL Australia Gold Exploration & Development 16.7% a,b,c Amara Mining PLC, 144A United Kingdom a Belo Sun Mining Corp. Canada a,b Belo Sun Mining Corp., 144A Canada a,c Chalice Gold Mines Ltd. Australia a Continental Gold Inc. Canada a,d Great Basin Gold Ltd., 144A South Africa a,c Guyana Goldfields Inc. Canada a,b,c Guyana Goldfields Inc., 144A Canada a,b,c INV Metals Inc., 144A Canada a,b Ivanhoe Mines Ltd., 144A Canada a Ivanhoe Mines Ltd., A Canada a,b Ivanhoe Mines Ltd., wts., 144A, 12/10/15 Canada a,c Kula Gold Ltd. Australia a,c Kula Gold Ltd., wts., 11/28/16 Australia  a,c Lion One Metals Ltd. Canada a,b,c Lion One Metals Ltd., 144A Canada a,c Lydian International Ltd. Canada a,b,c Lydian International Ltd., 144A Canada a Midas Gold Corp. Canada a,b Midas Gold Corp., 144A Canada a Nautilus Minerals Inc. Canada a,b Nautilus Minerals Inc., 144A Canada a Pretium Resources Inc. Canada a,c RTG Mining Inc. Australia a,b,c RTG Mining Inc., 144A Australia a,c RTG Mining Inc., IDR Australia a,c RTG Mining Inc., wts., 6/04/17 Australia a St. Augustine Gold and Copper Ltd. Philippines a,b St. Augustine Gold and Copper Ltd., 144A (CAD Traded) Philippines a,b St. Augustine Gold and Copper Ltd., 144A (USD Traded) Philippines a,b St. Augustine Gold and Copper Ltd., wts., 144A, 12/22/16 Philippines  a Stornoway Diamond Corp. Canada a,b Stornoway Diamond Corp., wts., 144A, 7/08/16 Canada a,b TMAC Resources Inc., 144A Canada a Torex Gold Resources Inc. Canada a,b Torex Gold Resources Inc., 144A Canada Long Life Gold Mines 53.5% Agnico Eagle Mines Ltd. (CAD Traded) Canada Agnico Eagle Mines Ltd. (USD Traded) Canada Alamos Gold Inc., A Canada a AngloGold Ashanti Ltd., ADR South Africa a Aurico Metals Inc. Canada a B2Gold Corp. Canada Barrick Gold Corp. Canada Beadell Resources Ltd. Australia Centamin PLC Egypt b Centamin PLC, 144A Egypt Centerra Gold Inc. Canada b Centerra Gold Inc., 144A Canada a Detour Gold Corp. Canada Eldorado Gold Corp. Canada G-Resources Group Ltd. Hong Kong Gold Fields Ltd. South Africa Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Gold and Precious Metals Fund Statement of Investments, October 31, 2015 (unaudited) (continued) Goldcorp Inc. Canada 1,908,845 24,471,393 a Newcrest Mining Ltd. Australia 3,738,461 32,810,283 Newmont Mining Corp. United States 115,614 2,249,848 a OceanaGold Corp. Australia 15,664,589 29,950,268 Osisko Gold Royalties Ltd. Canada 267,430 2,777,484 Randgold Resources Ltd., ADR Jersey Islands 405,023 27,083,888 a SEMAFO Inc. Canada 2,010,000 4,565,562 a Teranga Gold Corp. Canada 4,000,000 1,651,945 a Teranga Gold Corp., IDR Canada 1,538,759 647,264 Yamana Gold Inc. Canada 832,330 1,820,553 348,370,459 Medium Life Gold Mines 11.4% Acacia Mining PLC United Kingdom 6,402,307 19,044,383 a Alacer Gold Corp. United States 2,079,700 4,039,951 a,b Alacer Gold Corp., 144A United States 1,500,000 2,913,846 a China Gold International Resources Corp. Ltd. China 326,100 454,398 a,b China Gold International Resources Corp. Ltd., 144A China 598,100 800,486 a Kinross Gold Corp. Canada 1,265,194 2,544,805 a New Gold Inc. Canada 630,000 1,561,087 a Primero Mining Corp. Canada 1,676,400 3,859,098 a,b Primero Mining Corp., 144A Canada 2,850,000 6,560,744 a,c Red 5 Ltd. Australia 95,451,110 4,491,423 a,c St Barbara Ltd. Australia 29,328,991 28,019,540 74,289,761 Platinum & Palladium 7.4% a Anglo American Platinum Ltd. South Africa 349,656 6,136,143 a Eastern Platinum Ltd. Canada 4,345,602 2,492,602 a Impala Platinum Holdings Ltd. South Africa 2,365,000 6,467,248 a Impala Platinum Holdings Ltd., ADR South Africa 1,506,100 4,150,811 a Northam Platinum Ltd. South Africa 1,059,019 2,324,729 a,c,e Platinum Group Metals Ltd. (CAD Traded) Canada 37,640,820 9,067,996 a,c,e Platinum Group Metals Ltd. (USD Traded) Canada 53,993,000 13,104,101 a,b,c,e Platinum Group Metals Ltd., 144A Canada 10,776,000 2,596,031 a Royal Bafokeng Platinum Ltd. South Africa 919,704 1,861,971 48,201,632 Silver Mines 5.4% Fresnillo PLC Mexico 1,195,000 13,445,094 a Hochschild Mining PLC Peru 2,486,197 2,835,570 a Hochschild Mining PLC, rts., 11/03/15 Peru 932,323 391,567 a MAG Silver Corp. Canada 655,000 4,693,778 a,b MAG Silver Corp., 144A Canada 240,000 1,719,858 Tahoe Resources Inc. United States 625,600 5,224,697 b Tahoe Resources Inc., 144A United States 815,000 6,806,470 35,117,034 Total Common Stocks and Other Equity Interests (Cost $1,039,332,274) 649,123,537 Short Term Investments (Cost $2,983,053) 0.4% Money Market Funds 0.4% a,f Institutional Fiduciary Trust Money Market Portfolio United States 2,983,053 2,983,053 Total Investments (Cost $1,042,315,327) 100.1% 652,106,590 Other Assets, less Liabilities ( ) % (967,815 ) Net Assets 100.0% $ 651,138,775 a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At October 31, 2015, the aggregate value of these securities was $134,530,828, representing 20.66% of net assets. c See Note 6 regarding holdings of 5% voting securities. d See Note 5 regarding restricted securities. e At October 31, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. f See Note 7 regarding investments in affiliated management investment companies. Franklin Gold and Precious Metals Fund Statement of Investments, October 31, 2015 (unaudited) (continued) A BBREVIATIONS Currency CAD - Canadian Dollar USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt IDR - International Depositary Receipt Franklin Gold and Precious Metals Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Gold and Precious Metals Fund (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At October 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 1,176,591,697 Unrealized appreciation $ 109,017,811 Unrealized depreciation (633,502,918 ) Net unrealized appreciation (depreciation) $ (524,485,107 ) 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. RESTRICTED SECURITIES At October 31, 2015, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Date Cost Value 13,185,700 Great Basin Gold Ltd., 144A (Value is 0.00% a of Net Assets) 3/26/12 $ 9,977,073 $ 13,186 a Rounds to less than 0.01% of net assets. 6. HOLDINGS O F 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the three months ended October 31, 2015, were as shown below. Number of Shares/ Number of Shares/ Warrants Held Warrants Held Value at at Beginning Gross Gross at End of End of Investment Realized Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Non-Controlled Affiliates Amara Mining PLC, 144A 52,100,000 - - 52,100,000 $ 7,327,295 $ - $ - Chalice Gold Mines Ltd. 31,072,008 - - 31,072,008 2,547,571 - - Guyana Goldfields Inc. 593,100 - (300,000 ) 293,100 730,761 - 215,486 Guyana Goldfields Inc., 144A 8,620,000 - (450,000 ) 8,170,000 20,369,546 - (265,200 ) INV Metals Inc., 144A 3,765,000 - - 3,765,000 367,127 - - Kula Gold Ltd. 50,871,219 - - 50,871,219 797,910 - - Kula Gold Ltd., wts., 11/28/16 7,600,000 - - 7,600,000 - - - Lion One Metals Ltd. 1,000,000 - - 1,000,000 271,500 - - Lion One Metals Ltd., 144A 2,935,000 - - 2,935,000 796,853 - - Lydian International Ltd. 4,875,000 - - 4,875,000 1,081,221 - - Lydian International Ltd., 144A 7,750,000 - - 7,750,000 1,718,864 - - Platinum Group Metals Ltd. (CAD Traded) 37,640,820 - - 37,640,820 9,067,996 - - Platinum Group Metals Ltd. (USD Traded) 26,000,000 27,993,000 - 53,993,000 13,104,101 - - Platinum Group Metals Ltd., 144A 10,776,000 - - 10,776,000 2,596,031 - - Red 5 Ltd. 95,451,110 - - 95,451,110 4,491,423 - - Romarco Minerals Inc. 44,780,700 - (44,780,700 ) a - - - (7,194,555 ) Romarco Minerals Inc., 144A 25,517,600 - (25,517,600 ) a - RTG Mining Inc. 1,769,918 - - 1,769,918 622,662 - - RTG Mining Inc., 144A 2,397,790 - - 2,397,790 843,550 - - RTG Mining Inc., IDR 6,034,078 - - 6,034,078 2,064,958 - - RTG Mining Inc., wts., 6/04/17 116,666 - - 116,666 446 - - St Barbara Ltd. 30,228,991 - (900,000 ) 29,328,991 28,019,540 - (704,092 ) Total Affiliated Securities (Value is 14.87% of Net Assets) $ 96,819,355 $ - $ (7,948,361 ) a A portion or all of the gross reduction was the result of various corporate actions. 7. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in an affiliated management investment company for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Fund are waived on assets invested in the affiliated management investment company, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. % of Affiliated Number of Shares Number of Shares Value at Fund Shares Held at Beginning Gross Gross Held at End of End of Investment Realized Outstanding Held of Period Additions Reductions Period Period Income Gain (Loss) at End of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 10,038,599 21,211,197 (28,266,743 ) 2,983,053 $ 2,983,053 $ - $ - 0.01 % 8. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of October 31, 2015, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Gold Exploration & Development $ 108,666,996 $ 446 $ 13,186 $ 108,680,628 Long Life Gold Mines 348,370,459 - - 348,370,459 All Other Equity Investments b 192,072,450 - - 192,072,450 Short Term Investments 2,983,053 - - 2,983,053 Total Investments in Securities $ 652,092,958 $ 446 $ 13,186 $ 652,106,590 a Includes common stocks as well as other equity investments. b For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 9. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN GOLD AND PRECIOUS METALS FUND By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date December 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date December 28, 2015 By /s/ Gaston Gardey Gaston Gardey Chief
